—Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered June 18, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. We agree. The record evidences that defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal sale of a controlled substance in the fifth degree in full satisfaction of a two-count indictment against him. We therefore conclude that *718778the judgment of conviction must be affirmed and defense counsel’s application to withdraw should be granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.